Citation Nr: 0832530	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder to include venereal warts. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  His service personnel records show that he 
received several awards including the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, September 2003, and 
June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The case was subsequently transferred to the RO in Phoenix, 
Arizona.    

The veteran indicated on a June and December 2004 VA Form 9 
that he wished to testify at a Board hearing.  A Travel Board 
hearing was scheduled for April 2008 and the veteran was 
provided notice of this hearing in March 2008.  However, the 
veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The Board notes that the veteran perfected an appeal for the 
issue of entitlement to a disability rating greater than 50 
percent disabling for service connected PTSD in a June 2004 
VA Form 9.  However, by rating decision dated in May 2005 the 
RO increased the veteran's disability rating for his service-
connected PTSD from 50 percent to 100 percent disabling.  
This is considered a full grant of the benefits and, thus, 
this issue will not be considered by the Board.    

The issues of entitlement to service connection for a skin 
disorder to include venereal warts, migraine headaches, and 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a skin disorder in a 
November 1990 rating decision and denied service connection 
for headaches in a May 1997 rating decision.  In each 
instance, the RO properly notified the veteran, who did not 
initiate an appeal of either decision.  

2.  The November 1990 and May 1997 rating decisions are the 
last final decisions prior to the veteran's request to reopen 
his claims in January 2002. 

3.  Evidence received since the November 1990 and May 1997 
rating decisions regarding the veteran's claims for service 
connection for a skin disorder and migraine headaches is not 
cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 1990 and May 1997 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
November 1990 and May 1997 rating decisions and the claims of 
entitlement to service connection for a skin disorder to 
include venereal warts and migraine headaches are reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current skin disorder, migraine headaches, and hepatitis C 
are related to his service with the United States Army from 
September 1967 to September 1970.  Specifically, he contends 
that he experienced skin problems and migraine headaches 
during service and continues to suffer from these disorders.  
With regard to the claim for hepatitis C, the veteran notes 
that he is a combat veteran and claims that he was exposed to 
hepatitis C through his war wounds, probable blood 
transfusions, open sores, and handling fellow wounded and 
bleeding service members.  

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for a skin disorder in October 1989.  The RO 
denied this initial claim in a November 1990 rating decision, 
finding that while the veteran was treated for a skin 
disorder in service there was no indication of a skin 
disorder on his separation examination.  The veteran 
submitted his original claim for service connection for 
headaches in February 1997.  At that time the veteran claimed 
that his headaches were secondary to his service-connected 
psychiatric disorder.  The RO denied this initial claim in a 
May 1997 rating decision, finding that there was no competent 
medical evidence of current headaches and also noting that 
the veteran had failed to report to an April 1997 scheduled 
VA examination.  Although the RO provided notice of these 
denials, the veteran did not initiate appeals.  Therefore, 
the RO's decisions of November 1990 and May 1997 are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

In January 2002 the veteran filed a claim for service 
connection for a skin disorder to include venereal warts and 
service connection for migraine headaches.  The RO denied 
these claims in December 2002 noting that service connection 
for a skin disorder and headaches had previously been denied 
and finding that while there was current medical evidence of 
a skin disorder and migraine headaches there was no link 
between these current disorders and service.  The veteran 
submitted a Notice of Disagreement (NOD) in June 2004 and 
timely perfected an appeal.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO did not address 
whether there was new and material evidence, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the November 1990 and May 1997 rating 
decisions is new and material.  Specifically, an April 2004 
statement from the veteran's treating VA physician in which 
the physician opined that the veteran's current seborrheic 
dermatitis and dyshidrotic dermatitis (skin disorder) began 
during his service in the military from 1968 to 1969 and VA 
outpatient treatment records dated from January 1979 to 
through March 2005 showing complaints of headaches provide 
some support for the veteran's argument that these disorders 
began in service.  Assuming the credibility of this evidence, 
see Justus, supra, it is sufficient to reopen the claim.  It 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denials and relates to an 
un-established fact necessary to substantiate the claims; 
that is, a current diagnosis of headaches and a possible 
connection between a current skin condition and service.  
Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder to include venereal 
warts, is reopened.

As new and material evidence has been received, the claim for 
service connection for migraine headaches, is reopened.


REMAND

The veteran's service treatment records show that he was seen 
for persistent diffuse dermatitis papules and furnacles on 
the back, shoulders, arms (upper), neck, and face in October 
1968.  However, the veteran was noted to have normal skin 
upon separation in August 1970.  In April 2004 correspondence 
the veteran's VA physician noted that the veteran was being 
treated for seborrheic dermatitis and dyshidrotic dermatitis 
and noted that, per the veteran's report, these disorders 
began during the veteran's Vietnam military service from 1968 
to 1969.    

The veteran's service treatment records also show that the 
veteran complained of severe headaches several times during 
service.  Specifically, the veteran was hospitalized in June 
1968 for severe headaches.  The impression was malaria.  
However, upon separation in August 1970 the veteran denied 
"frequent or severe headaches" in his Report of Medical 
History.  A January 1979 VA outpatient treatment record shows 
that the veteran complained again of migraine headaches 
which, according to the veteran, he had had for years.  The 
veteran notes that he experienced severe headaches in service 
and contends that he has suffered from severe migraine 
headaches ever since service.  Alternatively, the veteran has 
contended that his migraine headaches are associated with his 
service-connected PTSD.  

Finally, service treatment records show that the veteran 
received several shrapnel wounds and was hospitalized for 
malaria during service.  Approximately one year after the 
veteran's separation from service in October 1971 the veteran 
was noted to have yellow skin and eyes in a VA outpatient 
treatment report.  A March 2004 statement from the veteran's 
VA physician noted that the veteran sustained gun shot wounds 
during his tour of service from 1968 to 1969.  The examiner 
also noted that the veteran was also exposed to blood and had 
received a blood transfusion during emergency surgery.  
During service, the veteran was diagnosed with malaria and 
treated in the local hospital for jaundice, fatigue, malaise, 
and poor appetite.  The veteran was first diagnosed with 
hepatitis C in 1991, but without any symptoms at that time.  
The VA physician noted that the veteran's history suggested 
that he was infected with hepatitis C long before 1991 and 
opined that the veteran contracted hepatitis C sometime in 
1968-1969.  

Given these opinions and the uncertainty as to the etiology 
of the veteran's current skin disorder, migraine headaches, 
and hepatitis C, on remand he should also be afforded 
appropriate VA examinations to resolve these matters.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for 
appropriate examinations to determine 
the current nature and likely 
etiology of the claimed skin 
disorder, migraine headaches, and/or 
hepatitis C.  The claims folder must 
be made available to the examiners 
for review.  

Based on the examination and review 
of the record, the examiners should 
address the following questions: 


With regard to the skin condition, is 
it at least as likely as not that any 
currently diagnosed skin disorder, to 
include venereal warts, was incurred 
in service?  The examiner's attention 
is directed to the veteran's service 
treatment records showing treatment 
for persistent diffuse dermatitis 
papules and furnacles on the back, 
shoulders, arms (upper), neck, and 
face in October 1968, the August 1970 
separation examination showing normal 
skin; and, April 2004 correspondence 
in which the veteran's VA physician 
noted that the veteran was being 
treated for seborrheic dermatitis and 
dyshidrotic dermatitis and noted 
that, per the veteran's report, these 
disorders began during the veteran's 
Vietnam military service from 1968 to 
1969.    

With regard to the migraine 
headaches, is it at least as likely 
as not that any currently diagnosed 
headaches were incurred in service or 
are caused by or aggravated by the 
veteran's service-connected PTSD?  
The examiner's attention is directed 
to the veteran's service treatment 
records showing complaints of severe 
headaches from May through August 
1968 associated with malaria; a 
January 1979 VA outpatient treatment 
record shows that the veteran 
complained again of migraine 
headaches which, the veteran 
reported, he had had for years; and 

With regard to the hepatitis C, is it 
at least as likely as not that 
hepatic C was incurred in service?  
The examiner's attention is directed 
to the veteran's service treatment 
records showing that the veteran 
received several shrapnel wounds and 
was hospitalized for malaria during 
service; an October 1971 VA 
outpatient treatment report in which 
the veteran was noted to have yellow 
skin and eyes; and  a March 2004 
statement from the veteran's VA 
physician showing a diagnosis of 
hepatitis C in 1991 and an opinion 
that the veteran contracted hepatitis 
C sometime in 1968-1969.  

Complete rationale should be provided 
for any opinions offered.  

2.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC).  Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


